DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 04/27/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims: (1) the objections to the claims have been withdrawn; (2) the 35 U.S.C. 102(a)(1) rejection of claim 1 over Jensen has been withdrawn; and (3) the 35 U.S.C. 103 rejection of claim 2 over Jensen and Scott has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-8
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			2
Amended claims: 				1 and 3-6
New claims: 					None
Claims currently under consideration:	1 and 3-8
Currently rejected claims:			1 and 3-8
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2012/0213892) in view of Scott (Scott, P., “How to Temper Chocolate- A Guide to Tempering Chocolate”, December 30, 2017, Nutrition Refined.com).

Regarding claim 1, Jensen teaches a formed food composition comprising a plurality of popcorn kernels ([0015]) wherein the kernels are embedded and evenly dispersed (Figs. 6-7) in a solid fat matrix (corresponding to oil/fat slurry) ([0053]; [0057]), wherein the solid fat matrix comprises a fat with a melting point below 120°F ([0058]) and is substantially solid at room temperature ([0057]).  Jensen also teaches the composition comprises chocolate as a flavoring ([0035]).  Jensen does not specify the fat to comprise tempered cocoa butter.
However, Scott teaches a tempered chocolate that comprises cocoa butter which is a solid fat mass (page 2, paragraph 1; page 3, second bullet point under “Tips for Recovering Chocolate”) with a melting point of 97°F (page 2, sixth bullet point under “Crystal Melting Temperature”).
It would have been obvious for a person of ordinary skill in the art to have modified the food composition of Jensen by tempered cocoa butter as the solid fat as taught by Scott.  In the absence of specific instruction regarding preparing chocolate for flavoring the food composition in Jensen, a skilled practitioner would incorporate the teaching of Scott in order to determine a suitable chocolate composition for flavoring.  In consulting Scott, the practitioner would also find that cocoa butter is a solid fat with a melting point below 120°F and that tempering the cocoa butter would allow the fat to be solid at room temperature (Scott, page 1, paragraph 2) as required by Jensen.  Therefore, the inclusion of tempered cocoa butter as the solid fat matrix is rendered obvious.
Regarding claim 3, the prior art teaches the invention as disclosed above in claim 1, including that one level of the slurry in comparison to the popcorn kernels is about 40-50% (Jensen [0061]), which means that the unpopped popcorn kernels would comprise 
Regarding claim 4, the prior art teaches the invention as disclosed above in claim 3, including the composition further comprises one or more flavorants (Jensen [0054]; [Jensen 0056]) selected from the group consisting of a flavoring oil (Jensen [0036]), a spice oil (Jensen [0035]-[0036]), and a spice (Jensen [0035]).
Regarding claim 5, the prior art teaches the invention as disclosed above in claim 3, including the composition further comprising (Jensen [0056]) a spice (Jensen [0035]) or spice oil (Jensen [0036]) such as vanilla, peppermint, or parsley (Jensen [0035]).  Jensen also teaches that any additional ingredient taught by Jensen may be included in the slurry ([0054]) and can comprise 0.5-60 wt.% of the slurry ([0056]).  Since the content range of the additional ingredients in the slurry and the content range of the slurry content in the food composition overlaps the claimed ratio as previously described in claim 3, a selection of a value of an amount of spice or spice oil within the claimed content range would be rendered obvious.
Regarding claim 6, the prior art teaches the invention as disclosed above in claim 3, including the composition further comprising (Jensen [0056]) a flavor oil (Jensen [0036]) such as chocolate, orange, banana, onion, cheese, peanut, barbeque, and coconut (Jensen .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2,604,407) in view of Scott (Scott, P., “How to Temper Chocolate- A Guide to Tempering Chocolate”, December 30, 2017, Nutrition Refined.com).
Regarding claim 7, 
However, Scott teaches cocoa butter as a solid fat mass (page 2, paragraph 1; page 3, second bullet point under “Tips for Recovering Chocolate”) with a melting point of 97°F (page 2, sixth bullet point under “Crystal Melting Temperature”).  Scott teaches heating the cocoa butter to about 113°F (corresponding to 115°F) to melt all six forms of crystals (page 2, paragraph 2), cooling the melt to about 80°F (corresponding to about 81°F) (page 2, paragraph 3), and tempering the melt by heating to about 84°F (corresponding to 88°F) to cause the Form IV crystals to melt (page 2, paragraph 4).  Although Scott does not disclose maintaining the temperature of the heated melt at about 84°F for about 5 minutes, it does teach that a properly tempered product will harden evenly and produced a good gloss within five minutes (page 3, paragraph following “Test the temper”), which is considered to fulfill the requirement as the claimed tempered cocoa butter melt in step (e).  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a time limitation does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.
It would have been obvious for a person of ordinary skill in the art to have modified the food composition of Martin by using cocoa butter as the solid fat as taught by Scott.  In light of the disclosure in Martin that the fat may be flavored with any desired flavor (column 3, lines 68-71), the substitution of cocoa butter to impart a cocoa flavor in place of coconut oil (column 3, lines 5-6) would be obvious. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2,604,407) in view of Scott (Scott, P., “How to Temper Chocolate- A Guide to Tempering Chocolate”, December 30, 2017, Nutrition Refined.com) as applied to claim 7 and further in view of Jensen (US 2012/0213892).
Regarding claim 8, Martin teaches the invention as disclosed above in claim 7, including the method comprising step (c1) adding a flavor to the melted solid fat (column 3, lines 68-71).  Martin does not teach the flavor to be a flavoring oil in an amount of about 0.05% to about 2.5% by weight based on the total weight of the composition or for step (c1) to occur following step (c).
 However, Jensen teaches a food composition comprising popcorn kernels ([0015]) wherein the composition further comprises ([0056]) a flavor oil ([0036]) such as chocolate, orange, banana, onion, cheese, peanut, barbeque, and coconut ([0035]).  Jensen discloses that any additional ingredient taught by Jensen may be included in the oil slurry ([0054]) and can comprise 0.5-60 wt.% of the slurry ([0056]).  Jensen also exemplifies that one level of the slurry in comparison to the popcorn kernels is about 40-50% ([0061]), which means that the unpopped popcorn kernels would comprise about 50-60% of the composition.  For example, using a value from the slurry content range and a value from the additional ingredient content range of 50% and 0.5%, respectively, the popcorn composition would comprise of 50 wt.% popcorn kernels, 49.75 wt.% solid fat, and 0.25 wt.% additional ingredients.  Since the content range of the additional ingredients in the slurry and the content range of the slurry content in the food composition as disclosed by Jensen teach an amount of flavoring oil that falls within the claimed range, a selection of an amount of flavor oil within the claimed content range would be rendered obvious.  Although Jensen does not explicitly teach the flavoring oil prima facie obvious”.  See MPEP 2144.04.IV(C).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Martin by adding a flavoring oil in the amount taught by Jensen.  In the absence of specific instruction regarding the addition of flavor, a skilled practitioner would have consulted Jensen in order to determine a suitable flavoring agent for the composition and an amount of flavoring to use.

Response to Arguments
Claim Objections: Applicant amended claim 4 to fully address the objections and therefore the objection of these claims is withdrawn.

Claim Rejection - - 35 U.S.C. §102(a)(1) of claim 1 over Jensen:  Applicant’s arguments have been fully considered are moot in light of the new grounds of rejection.
Applicant amended claim 1 to include limitations previously recited in cancelled claim 2 to overcome the rejection over the Jensen reference (Applicant’s Remarks, page 4, paragraph 11).
The grounds of rejection have been updated to include the limitations now recited by amended claim 1.  The limitations of amended claim 1 are fully taught by the combination of the Jensen and Scott references and therefore, the previous rejection of claim 1 over Jensen alone is moot.

Claim Rejection - - 35 U.S.C. §103 of claims 2-6 over Jensen and Scott:  Applicant’s arguments have been fully considered and are (1) moot in light of the cancellation of claim 2; or (2) unpersuasive.
Applicant stated that a skilled person would not employ the teachings of Scott to cure the deficiency of Jensen as Scott teaches traditional chocolate-making while the claimed invention is specifically directed to cocoa butter which tempers differently from Scott in combination with Jensen as it needs a tighter band to be tempered properly.  Applicant argued that the claimed invention requires a new nonobvious tempering process without the inclusions of sugar, milk, and cocoa solids, which is not a common process and does not require any limitation for packaging for purpose of storage or stability as disclosed in Jensen (Applicant’s Remarks, page 4, paragraph 12 – page 5, paragraph 2).
However, as stated above in the current grounds of rejection of amended claim 1, the Jensen reference not only teaches the fat matrix to be a fat with a melting point below 120°F ([0058]) and to be substantially solid at room temperature ([0057]), but also teaches the composition comprises chocolate as a flavoring ([0035]).  Therefore, in consulting the Scott reference for a suitable chocolate composition, a skilled practitioner would also find that cocoa butter is a solid fat (page 2, paragraph 1) with a melting point of 97°F (page 2, sixth bullet point under “Crystal Melting Temperature”) and remains solid at room temperature due to tempering (page 1, paragraph 2).  Since tempered cocoa butter fulfills the requirements disclosed by Jensen, the inclusion of tempered cocoa butter as the solid fat matrix is obvious.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., tempering method for cocoa butter) are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the specification states that the tempering process for chocolate is appropriate for tempering the claimed cocoa butter ([0027]).  Therefore, not only are steps of a tempering process not claimed in claims 1 or 3-8, but Applicant states that the tempering process used to make chocolate is appropriate which does not support the conclusion that the Applicant’s tempering process is novel.  It is also noted that claims 1 and 3-8 do not require any particular storage or packaging of the composition and therefore, any disclosure of storage and packaging conditions in Jensen are not excluded.  Since the combination of Jensen and Scott fully teach the limitations recited in claims 1 and 3-8, Applicant’s arguments are unpersuasive and the rejection of these claims are maintained herein.  The rejection of claim 2 is withdrawn due to cancellation of the claim.

Claim Rejection - - 35 U.S.C. §103 of claim 7 over Martin and Scott:  Applicant’s arguments have been fully considered and are unpersuasive.
Applicant then argued that Martin does not teach tempering of cocoa butter and requires refrigeration whereas in the claimed invention refrigeration is not used and due to the tempering, refrigeration can cause blooming and make the solid composition more susceptible to cracks.  Applicant stated that Scott does not cure the deficiency of Martin by mitigating Martin’s refrigeration requirement (Applicant’s Remarks, page 5, paragraph 4).
However, Martin teaches that refrigeration is optional as a means of further cooling the composition after it was created by mixing solidified fat with popcorn kernels and 
Applicant then argued that the claimed process takes advantage of a chocolate-maker’s knowledge about unique crystallization structure and takes it out of the common use of setting chocolate bars and applies it to a novel carrier of popcorn for structural ability, carrying flavors, and customer/user engagement with the product.  Applicant also noted that one aspect of the novel use of the structure of the claimed invention is to allow a room temperature solid to be formed from an otherwise softer fat (Applicant’s Remarks, page 5, paragraph 5 – page 6, paragraph 2).
However, Examiner points to the specification which states that the tempering process for chocolate is appropriate for tempering the claimed cocoa butter ([0027]) which does not support the conclusion that the Applicant’s tempering process is novel.  Examiner also points to Hemker (US 4,849,233) which teaches cocoa butter as a binder (column 6, lines 44-47, 63-65) for popped corn kernels (column 1, lines 9-11) and that the cocoa butter (column 6, lines 63-65) fat serves as an excellent carrier for dispersing flavoring additives (column 4, lines 26-28) which does not support the conclusion of novelty for carrying 

Claim Rejection - - 35 U.S.C. §103 of claim 8 over Martin, Scott, and Jensen:  Applicant’s arguments have been fully considered and are unpersuasive.
Applicant then argued that, in light of the above discussion, Jensen does not cure the deficiencies of Martin or Scott in leading a skilled artisan to the claimed method (Applicant’s Remarks, page 6, paragraph 3).
However, as described above, the combination of Martin and Scott fully teaches the limitations required by claim 7 and Jensen is not needed to cure any deficiencies.  Therefore, Applicant’s arguments are unpersuasive and the rejection of claim 8 is maintained as written herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELLY P KERSHAW/Examiner, Art Unit 1791                                                                                                                                                                                                        

/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791